Case: 20-30183     Document: 00515696249          Page: 1    Date Filed: 01/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     January 6, 2021
                                   No. 20-30183
                                                                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Broderick D. Mathes,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:14-CR-69-6


   Before Jones, Smith, and Elrod, Circuit Judges.
   Per Curiam:*
          This is the third appeal of Broderick Mathes’s sentence for
   distribution of cocaine. Both Mathes and the government contend that his
   sentence is substantively unreasonable. Because the district court failed to
   consider an important sentencing factor and clearly erred in balancing the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30183      Document: 00515696249          Page: 2    Date Filed: 01/06/2021




                                    No. 20-30183


   sentencing factors, we VACATE Mathes’s sentence and REMAND for
   resentencing consistent with this opinion.

                                          I.
          While on work release for an unrelated sentence, Broderick Mathes
   distributed cocaine out of his workplace for his brother Wilbert. When
   federal and state law enforcement officers knocked on the door to conduct a
   workplace inspection, Mathes delayed answering.           Mathes used those
   moments to flush five ounces of cocaine down the toilet. After briefly
   denying flushing cocaine, Mathes admitted what he had done. Thus began
   Mathes’s years-long cooperation with the government.
          Mathes gave the government a comprehensive overview of the drug-
   distribution scheme operated by his brother. Mathes then pleaded guilty to
   all charges pending against him in connection with that scheme and entered
   into a formal cooperation agreement. For the next four years, Mathes
   assisted the government by testifying against his brother, arranging
   controlled drug purchases, interpreting phone calls, and providing
   information about murders and other drug-distribution activities in the area.
   In response, his brother twice threatened to kill him and once claimed he
   “had put a ‘hit out’” on Mathes.
          At Mathes’s first sentencing, the government credited him for his
   substantial assistance and moved to reduce his sentencing level by eleven
   levels. The government also moved to dismiss one of the charges to which
   Mathes had pleaded guilty—possession of a firearm in furtherance of a drug-
   trafficking offense—because it determined that Mathes did not know about
   the firearm. The district court granted both motions. In doing so it accused
   the government of being “disingenuous” as to its reasons for dismissing the
   firearm count. The district court said “I’m not going to call you a liar, and
   I’m not going to call [Mathes’s counsel] a liar. I’m just telling you the optics



                                          2
Case: 20-30183       Document: 00515696249        Page: 3   Date Filed: 01/06/2021




                                   No. 20-30183


   don’t look good.” The district court expressed further skepticism by saying,
   “And as we stand here today, that all worked out. So you [Mathes] pled to
   something that you didn’t do. And you [the government] got what you
   wanted, i.e., testimony from Mr. Mathes and then presto-bingo, the charges
   get dismissed.”
          After the grants of the government’s motions, the sentencing range
   recommended by the United States Sentencing Guidelines was between 70
   and 87 months. The district court imposed a sentence of 210 months—an
   upward variance of ten years—in part because the dismissal of the firearm
   count prevented Mathes from being sentenced as an armed career criminal.
   The district court did not discuss Mathes’s cooperation. We vacated the
   210-month sentence as substantively unreasonable because the district court
   gave undue weight to the dismissed firearm charge in weighing the
   sentencing factors. United States v. Mathes, 759 F. App’x 205, 211–12 (5th
   Cir. 2018) (“Mathes I”).      The district court’s stated justifications—
   “Mathes’ criminal history and the dismissal of the firearm charge”—
   “fail[ed] to meet the high bar for such a substantial deviation.” Id. at 211.
   Though we gave the district court “due deference” in its sentencing
   decision, we determined it was necessary to vacate and remand for
   resentencing. Id. at 212.
          At Mathes’s second sentencing, the district court imposed a sentence
   of 160 months—an upward variance of six years. The district court justified
   this upward variance on two grounds: (1) Mathes’s criminal history, and (2)
   the “unwarranted” disparity between the range recommended for Mathes,
   70 to 87 months, and the sentence imposed on Mathes’s brother Wilbert, 324
   months. We vacated that sentence because any disparity in sentence was
   warranted—“Mathes risked his life by cooperating with the government. . . .
   Mathes pled guilty and accepted responsibility.” United States v. Mathes, 790
   F. App’x 6, 8 (5th Cir. 2020) (“Mathes II”). Again, after our “highly



                                         3
Case: 20-30183      Document: 00515696249          Page: 4   Date Filed: 01/06/2021




                                    No. 20-30183


   deferential review,” we determined it was necessary to vacate and remand
   once more for resentencing “in accordance with [our] opinion.” Id. at 7–8.
          At Mathes’s third sentencing, both parties reemphasized Mathes’s
   substantial cooperation, but the district court imposed the same 160-month
   sentence. The district court noted the quantity of cocaine attributable to
   Mathes, and it explained that it considered Mathes an “undeterred” “career
   offender” because of his criminal history. The district court also said that
   Mathes’s act of flushing cocaine down the toilet “demonstrates a lack of
   respect for the law.” Both the government and Mathes objected to the 160-
   month sentence.

                                         II.
          On appeal, Mathes contends that his sentence is once again
   substantively unreasonable. As it did in the previous two appeals, the
   government agrees. Mathes I, 759 F. App’x at 208; Mathes II, 790 F. App’x
   at 8. As before, we are “not bound by the Government’s concession, but
   independently review[] the sentence.” Mathes I, 759 F. App’x at 209–10
   (citing United States v. Castaneda, 740 F.3d 169, 171 (5th Cir. 2013)).
          Because Mathes objected in the district court, we review the
   substantive reasonableness of his sentence for abuse of discretion, based on
   the “totality of the circumstances.” Gall v. United States, 552 U.S. 38, 51
   (2007); United States v. Teel, 691 F.3d 578, 585 (5th Cir. 2012). Abuse-of-
   discretion review is “highly deferential” to the district court. Mathes II, 790
   F. App’x at 7.
          A district court has discretion to vary from the recommended
   guidelines range by considering factors set forth in 18 U.S.C. § 3553(a). The
   district court abuses its discretion, however, when it imposes a sentence
   outside the recommended guidelines range and the sentence “‘(1) does not




                                          4
Case: 20-30183      Document: 00515696249           Page: 5    Date Filed: 01/06/2021




                                     No. 20-30183


   account for a factor that should have received significant weight, (2) gives
   significant weight to an irrelevant or improper factor, or (3) represents a clear
   error of judgment in balancing the sentencing factors.’” United States v.
   Gerezano-Rosales, 692 F.3d 393, 400–01 (5th Cir. 2012) (quoting United
   States v. Broussard, 669 F.3d 537, 551 (5th Cir. 2012)).
          Because the 160-month sentence falls outside the recommended
   guidelines range of 70 to 87 months, we do not presume that the sentence is
   reasonable. Gall, 552 U.S. at 51; United States v. Hoffman, 901 F.3d 523, 554–
   55 (5th Cir. 2018) (“Even sentences like these that are outside the Guidelines
   range are reviewed with deference, though they are not entitled to the
   presumption of reasonableness that a within-Guidelines sentence may be
   afforded on appellate review.”), cert. denied, 139 S. Ct. 2615 (2019); United
   States v. Mondragon-Santiago, 564 F.3d 357, 366–67 (5th Cir. 2009) (stating
   that a presumption of reasonableness applies to within-guidelines sentences).
   We may also consider the degree of the variance, so long as we eschew “rigid
   mathematical formula[e]” and give due deference to the district court. Gall,
   552 U.S. at 47, 51; United States v. Bolton, 908 F.3d 75, 96 (5th Cir. 2018),
   cert. denied, 140 S. Ct. 47 (2019).
          The 160-month sentence in this case constitutes an upward variance
   of 73 months, or just over six years, above the top of the recommended
   guidelines range of 70 to 87 months. The 160-month sentence also more than
   doubles the median sentence under that range, meaning that the variance
   constitutes about half of Mathes’s current sentence. We have previously
   considered an eleven-month sentence enhancement, which constituted a
   quarter of the defendant’s total sentence, to be significant in degree. United
   States v. Santillan-Molina, 756 F. App’x 382, 385 (5th Cir. 2018). We have
   also vacated a 37-month upward variance, which constituted about one third
   of the total sentence. Gerezano-Rosales, 692 F.3d at 400–01. The six-year
   upward variance in this case, approximately doubling Mathes’s sentence, is



                                          5
Case: 20-30183      Document: 00515696249           Page: 6     Date Filed: 01/06/2021




                                     No. 20-30183


   certainly significant in degree. The significance of the degree of the variance
   from the 70-to-87-months range is emphasized by our prior holding that the
   reduction to that range was “warranted” by Mathes’s cooperation and
   acceptance of guilt. Mathes II, 790 F. App’x at 8. The degree of the variance
   alone, however, is not dispositive. See, e.g., United States v. Brantley, 537 F.3d
   347, 349–50 (5th Cir. 2008).
          A “significant variance” is permitted when it is justified by “‘the
   individualized case-specific reasons provided by the district court.’” United
   States v. Nguyen, 854 F.3d 276, 283 (5th Cir. 2017) (quoting United States v.
   Diehl, 775 F.3d 714, 724 (5th Cir. 2015)). “[T]he farther a sentence varies
   from the applicable Guidelines sentence, the more compelling the
   justification based on factors in section 3553(a) must be.” United States v.
   Smith, 440 F.3d 704, 707 (5th Cir. 2006) (internal quotation marks omitted).
   A significant variation must be supported by a significant justification—“a
   major departure should be supported by a more significant justification than
   a minor one.” Gall, 552 U.S. at 50.
          In Mathes I, we determined that “Mathes’ criminal history and the
   dismissal of the firearm charge” could not justify the significant upward
   variance imposed to arrive at the 210-month sentence. Mathes I, 759 F.
   App’x at 211. While the 160-month sentence we now consider is the product
   of a smaller variance than the 210-month sentence—six years rather than ten
   years—the variance remains significant. Our prior decision in this case,
   therefore, casts doubt on the proposition that Mathes’s criminal history is
   significant enough to justify the significant upward variance.
          Given further statements in our two prior opinions in Mathes’s case,
   and given our caselaw on upward variances, we cannot conclude that the
   upward variance was justified. The 160-month sentence fails to account for
   a significant sentencing factor—Mathes’s “years-long reliable and




                                           6
Case: 20-30183      Document: 00515696249           Page: 7     Date Filed: 01/06/2021




                                     No. 20-30183


   substantial cooperation with the Government”—and it “represents a clear
   error of judgment in balancing the sentencing factors.” Mathes I, 759 F.
   App’x at 210–11; Gerezano-Rosales, 692 F.3d at 401; see also United States v.
   Chandler, 732 F.3d 434, 437 (5th Cir. 2013).
          As we noted in Mathes II, “Mathes risked his life by cooperating with
   the government.” 790 F. App’x at 8. In each of the three sentencing
   hearings, the district court did not once mention Mathes’s cooperation. In
   Broussard, we vacated an above-guidelines sentence in part because the
   district court “eschewed, in determining the length of the sentence, the
   § 3553(a)(6) factor” supporting a sentence within the recommended
   guidelines range. 669 F.3d at 552. Here the district court eschewed even
   mentioning Mathes’s substantial cooperation. The district court abused its
   discretion because the sentence does not take into account Mathes’s
   extraordinary cooperation. See Hoffman, 901 F.3d at 558–59 (vacating a
   sentence which failed to account for the defendant’s culpability for thwarted
   fraudulent claims); cf. United States v. Robinson, 741 F.3d 588, 601, 603 (5th
   Cir. 2014) (vacating a sentence for harmful procedural error when the district
   court refused to consider evidence of cooperation on the mistaken belief that
   it did not have the authority to do so).
          Further, it was a “clear error of judgment” for the district court to
   focus solely on aggravating sentencing factors without even addressing
   Mathes’s cooperation in its balancing. Gerezano-Rosales, 692 F.3d at 401.
   Indeed, it appears from the transcript of the third sentencing hearing that the
   district court did not “balance” the sentencing factors at all. Instead, it listed
   all the aggravating factors applicable against Mathes and ignored the central
   factor in this case: Mathes’s cooperation.
          As we stated in Mathes I, “[t]he district court’s reliance on [the
   relevant aggravating factors alleged] is a weak basis for a variance in Mathes’




                                           7
Case: 20-30183      Document: 00515696249            Page: 8   Date Filed: 01/06/2021




                                      No. 20-30183


   case because of his years-long reliable and substantial cooperation with the
   Government,” which the district court did not even consider. Mathes I, 759
   F. App’x at 211; see also Broussard, 669 F.3d at 552. Even if the aggravating
   factors addressed by the district court were to justify some degree of upward
   variance, the district court clearly erred by not engaging in any meaningful
   balancing against Mathes’s substantial cooperation with the government.
   Simply put, “there was no rational basis for the court to impose such a
   substantial variance.” Mathes I, 759 F. App’x at 211.

                                          III.
          Mathes requests that we exercise our discretion to direct
   reassignment to a different district judge for resentencing. Notably, the
   government does not oppose, or even respond to, that request. We agree:
   On remand, the district court shall reassign this case to another judge. Our
   authority to order reassignment is “an extraordinary power and should rarely
   be invoked.” United States v. Winters, 174 F.3d 478, 487 (5th Cir. 1999).
   Reassignment is necessary in this case not only to ensure that justice is done,
   but also to maintain the appearance of justice. See Johnson v. Sawyer, 120
   F.3d 1307, 1333 (5th Cir. 1997).
          We have two guiding tests to determine when reassignment is needed,
   and we have not expressly adopted one over the other. In re DaimlerChrysler
   Corp., 294 F.3d 697, 701 (5th Cir. 2002). Under the first test, we ask if there
   is actual bias or an objective appearance of bias. Johnson, 120 F.3d at 1333.
   Under the second test, we ask three questions: (1) would “the original judge
   . . . reasonably be expected upon remand to have substantial difficulty in
   putting out of his or her mind previously-expressed views or findings
   determined to be erroneous”; (2) is “reassignment . . . advisable to preserve
   the appearance of justice”; and (3) would “reassignment . . . entail waste and
   duplication out of proportion to any gain in preserving the appearance of




                                           8
Case: 20-30183         Document: 00515696249                Page: 9        Date Filed: 01/06/2021




                                             No. 20-30183


   fairness”? Id.; see also DaimlerChrysler Corp., 294 F.3d at 700–01. Both tests
   are satisfied in this case. 1
           We do not question the good faith or integrity of the sentencing judge.
   See DaimlerChrysler Corp., 294 F.3d at 701. Nonetheless, under these rare
   and unusual circumstances, we instruct the district court to reassign the case
   to another judge for resentencing.

                                         *        *         *
           For the reasons set forth above, we VACATE the sentence imposed
   by the district court, REMAND for resentencing, and INSTRUCT the
   district court to reassign this case to a different judge.




           1
               Cf. United States v. Andrews, 390 F.3d 840, 853 (5th Cir. 2004) (“The original
   judge appears to have been motivated in part by a desire to hammer [the defendant] with a
   long sentence one way or the other.”); Johnson, 120 F.3d at 1337 (“We know that the
   district judge agrees that an appearance of partiality or bias must be remedied.”); Cooper
   Tire & Rubber Co. v. Farese, 248 F. App’x 555, 561 (5th Cir. 2007) (“[G]iven the history of
   this case on remand, we find that it is reasonable to expect the original judge to have
   substantial difficulty in putting out of his mind his previously-expressed views.”); United
   States ex rel. Little v. Shell Expl. & Prod. Co., 602 F. App’x 959, 976 (5th Cir. 2015) (“In this
   case, . . . reassignment to a different judge should offer a reduction in waste because if we
   were simply to remand, we could reasonably expect more appeals of this nature.”).




                                                  9